DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Response to Amendment
The amendment filed on 02/01/2021 is entered and acknowledged by the Examiner. Claims 1-2 have been amended. Claims 1-3 are currently pending in the instant application. 
The objection of the specification due to minor informality is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2008-171828 A) is maintained.
Claim Rejections - 35 USC § 103

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2008-171828 A).
The amendment to claim 1 has been noted and considered by the Examiner. Amended claim 1 requires “a loss modifier (C)”. Applicant described the loss modifier (C) includes an organic salt such as metal salts of phosphonic acid, talc, carbon black, and silica (See [0036] to [0039] of the present specification).   
With respect to claim 1, Inoue discloses a conductive adhesive composition comprises a combination of organic resin (B) such as polyester resin and modified polyester resin (C) (See [0014] and [0022]). The modified polyester resin (C) can be modified with urethane (see [0018] and [0021]) to fulfill the claimed second resin component (A2) of urethane modified polyester resin. Inoue discloses that the polyester resin (B) can be copolymerized with dicarboxylic acid (see [0014] and [0016]). The adhesive conductive composition of Inoue comprises non-conductive filler such as silica and talc (See [0012]). Therefore, the silica and talc compounds of Inoue fulfills the claimed loss modulus modified (C) as described by the Applicant and required in amended claim 1.
While Inoue does not specifically disclose the thermosetting resin (A) contains a first resin component (A1) 
   
4 Pa to 4.0 xlO5 Pa as recited in amended claim 1. However, the composition of Inoue comprises all the claimed components within the claimed proportions and has the same intended use as a conductive adhesive as claimed. Therefore, the composition of Inoue is expected to have the same or substantially similar behavior (loss modulus from 5.0 xlO4 Pa to 4.0 xlO5 Pa) in the same environment, i.e., at a temperature of 200°C, as claimed. A person skilled in the art can reasonable expect the same composition subjected to the same environment to yield the same result.
Regarding claim 2, Inoue discloses that the paste composition further comprises a small amount of non-conductive filler such as silica powder, fumed silica, colloidal silica, talc or barium sulfate may be blended for the purpose of adjusting the paste viscosity (See [0045]). It should be noted that the non-conductive filler (silica powder, fumed silica, colloidal silica, and talc) of Inoue fulfills the claimed loss modulus modifier (C) because applicant described the claimed loss modulus modifier (C) as including silica and talc (See [0036] of the Applicant's specification). While Inoue does not disclose the amount of non-conductive filler is 40 to 140 parts by mass of loss modulus modifier (C) relative to 100 
Regarding claim 3, Inoue discloses that the urethane-modified polyester resin (the claimed second resin component (A2)) having a glass transition temperature of 15°C and an average molecular weight of 25,000 (See [0045]).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed on 02/01/2021 have been fully considered but they are not persuasive. At pages 5 and 7 of the remark, Applicant's representative argues that Inoue fails to disclose or suggest that “thermosetting resin (A) contains a first resin component (A1) having a first functional group and a second resin component (A2) having a second functional group that reacts with the first functional group” as recited in amended claim 1. The examiner respectfully disagrees with the representative's remark. At paragraphs [0014] and [0022] of Inoue, Inoue discloses a conductive adhesive composition comprises a combination of organic resin (B) such as polyester resin and modified polyester resin (C). The modified polyester resin (C) can be modified with urethane (see [0018] and [0021]) to fulfill the claimed second resin component (A2) of urethane modified polyester resin. Inoue discloses that the polyester resin (B) can be copolymerized with dicarboxylic acid (see [0014] and [0016]). The organic resin (B) is a polymer resin such as polyester resin (B) that contains a repeating units of ester monomers to form a polymer of polyester. The organic resin (B) is first resin component (A1) having repeating monomer units (first functional groups). When the organic resin (B) is copolymerized (reacted) with dicarboxylic acid, the organic resin would contain a second resin component having a second functional group such as dicarboxylic acid on the organic resin. Based on this rationale, the dicarboxylic acid (functional group) copolymerized organic resin (B) of Inoue fulfills the claimed thermoset resin (A) containing a first resin component (A1 - organic resin or Inoue) having a first functional group and a second resin component (A2 - dicarboxylic acid of Inoue) having a second functional group. Moreover, Inoue discloses that the organic resin (B) includes phenol resins (see [0014]). At paragraph [0016], Inoue discloses various dicarboxylic acid, aromatic dicarboxylic acid, and alicyclic dicarboxylic acid. Therefore, the organic resin (B) of Inoue can be selected from phenol resins that encompass a bisphenol resin and polymerized with various dicarboxylic acid groups.
At connecting pages 5-6 of the remark, Applicant argues that Inoue at best refers to numerous possible combinations, but failed to disclose or suggest directly or indirectly the claimed combination. The examiner respectfully disagrees with the representative's remark. As stated above, Inoue discloses a combination of dicarboxylic acid copolymerized with the resin (B) and a modified polyester resin (C) (see [0016] and [0022]). Inoue further discloses that the resin (B) is selected from a group of polymers including epoxy resin, phenol resin, acrylic resin, polyamide imide, nitrocellulose and modified cellulose (see [0014]). It would have been within the purview of a skilled artisan to functionalize dicarboxylic acid groups (second resin component) onto the resin ((B) - first resin component) by polymerization to form a thermosetting resin as claimed because the selection of the resin (B) from a narrow list of six polymers suggested by Inoue to form the thermosetting resin (A) would have been obvious. Moreover, Inoue discloses that the resin can be mixed with conductive filler such as silver powder and non-conductive filler such as silica powder, fumed silica, colloidal silica, talc, or barium sulfate to form a conductive paste (see [0012] and [0027]).
At connecting page 6 of the remark, Applicant further argues that Inoue does not discloses a conductive adhesive including modulus modified (C) and having the loss modulus modified to predetermined characteristics. The examiner respectfully disagrees with the representative's remark. Inoue discloses that the conductive paste having adhesive property (see [0018] and [0027]). Thus, the conductive paste of Inoue fulfills the claimed adhesive conductive composition. The adhesive conductive composition of Inoue comprises non-conductive filler such as silica and talc (see [0012]). Silica and talc are compounds that are described by Applicant as a loss modulus modified (C) (see [0036] and [0038] of the present specification). Therefore, the silica and talc compounds of Inoue fulfills the claimed loss modulus modified (C) as required in amended claim 1. With regards to the claimed composition having a loss modulus modified to predetermined characteristics, the composition of Inoue contains all the claimed components; thus, the composition of Inoue would be expected to have the same or similar loss modulus modified characteristic as claimed.
At page 7 of the remark, Applicant argues that Inoue discloses copolymerization of dicarboxylic acid and glycol at paragraphs [0016] and [0017], but does not disclose thermosetting resin having the polymerized polyester resin and/or modified polyester as a resin component. The examiner respectfully disagrees with the representative's remark for the reasons set forth above. At paragraphs [0014] and [0015], Inoue discloses organic resin (B) including polyester resin and a modified polyester resin (C). As acknowledged by the Applicant, paragraphs [0016] and [0017], discloses that the dicarboxylic acid and glycol compound could be used to polymerize with organic resin (B) and/or modified polyester resin (B). At paragraphs [0016], Inoue stated "the dicarboxylic acid to be polymerized with the resin [B] and/or the modified polyester resin (C)". Clearly, Inoue discloses that the polyester resin (B) and/or (C) can be polymerized with dicarboxylic acid and glycol. Therefore, Inoue not only disclose a thermosetting resin (i.e., organic resin (b)), but also the thermosetting resin can be functionalize with functional groups such as dicarboxylic acid and glycol.
Based on the above rationale, the rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2008-171828 A) is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761